 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   LEONARD DAVID RODRIGUEZ,      )   Case No. EDCV 19-00187-AB (JPR)
                                   )
12                   Plaintiff,    )
                                   )   ORDER DISMISSING ACTION FOR
13              v.                 )   FAILURE TO PROSECUTE AND FAILURE
                                   )   TO STATE A CLAIM
14   TAYLOR HART et al.,           )
                                   )
15                   Defendants.   )
                                   )
16
17       On January 30, 2019, Plaintiff, who was then housed at the
18 West Valley Detention Center in Rancho Cucamonga, filed a civil-
19 rights action under 42 U.S.C. § 1983.1      He was subsequently
20 granted leave to proceed in forma pauperis.       His claims arise
21 from a November 2018 incident in which Fontana police officers
22 allegedly used excessive force against him.
23       On February 19, 2019, after screening the Complaint under 28
24 U.S.C. §§ 1915(e)(2) and 1915A, the Court dismissed it with leave
25
26
         1
              It is unclear whether Plaintiff was a pretrial detainee
27 or postconviction inmate. On April 24, 2019, he filed a change of
   address informing the Court that he is now an inmate at North Kern
28 State Prison.

                                        1
 1 to amend because it failed to state any claim upon which relief
 2 could be granted.   Plaintiff was ordered to file an amended
 3 pleading within 28 days if he wished to pursue his claims and was
 4 warned that failure to do so could result in dismissal of his
 5 lawsuit for the reasons stated in the dismissal order, for
 6 failure to diligently prosecute, or both.
 7      Plaintiff filed the First Amended Complaint on March 18,
 8 2019, and the Court again reviewed it under §§ 1915(e)(2) and
 9 1915A.   On May 14, 2019, the Court dismissed the FAC with leave
10 to amend because Plaintiff still failed to state a claim.    He was
11 again warned that failure to timely file a sufficient second
12 amended complaint could result in dismissal of his lawsuit.
13      On June 3, 2019, Plaintiff requested an extension of time to
14 file his SAC, stating that he was “hiring counsel to represent”
15 him but also asking that counsel be appointed.   The Court denied
16 the latter request but granted an extension.   Plaintiff was
17 ordered to file any SAC by June 25, 2019.
18      To date, Plaintiff has not filed a SAC or requested an
19 extension of time to do so.   Carey v. King, 856 F.2d 1439, 1440-
20 41 (9th Cir. 1988) (per curiam), examined when it is appropriate
21 to dismiss a pro se plaintiff’s lawsuit for failure to prosecute.
22 See also Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962) (“The
23 power to invoke [dismissal] is necessary in order to prevent
24 undue delays in the disposition of pending cases and to avoid
25 congestion in the calendars of the District Courts.”).    A court
26 must consider “(1) the public’s interest in expeditious
27 resolution of litigation; (2) the court’s need to manage its
28 docket; (3) the risk of prejudice to the defendants; (4) the

                                    2
 1 public policy favoring disposition of cases on their merits[;]
 2 and (5) the availability of less drastic sanctions.”       Carey, 856
 3 F.2d at 1440 (citation omitted).       Unreasonable delay creates a
 4 rebuttable presumption of prejudice to the defendants that can be
 5 overcome only with an affirmative showing of just cause by the
 6 plaintiff.    See In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir.
 7 1994).
 8      Here, the first, second, third, and fifth Carey factors
 9 militate in favor of dismissal.    In particular, Plaintiff has
10 offered no explanation for his failure to file a second amended
11 complaint.    Thus, he has not rebutted the presumption of
12 prejudice to Defendants.    No less drastic sanction is available,
13 as the Complaint and FAC fail to state a claim and should not be
14 ordered served; as a result, the Court is unable to manage its
15 docket.   Although the fourth Carey factor weighs against
16 dismissal — as it always does — together the other factors
17 outweigh the public’s interest in disposing of the case on its
18 merits.   See Ferdik v. Bonzelet, 963 F.2d 1258, 1261-62 (9th Cir.
19 1992) (as amended) (upholding dismissal of pro se civil-rights
20 action for failure to timely file amended complaint remedying
21 deficiencies in caption); Baskett v. Quinn, 225 F. App’x 639, 640
22 (9th Cir. 2007) (upholding dismissal of pro se civil-rights
23 action for failure to state claim or timely file amended
24 complaint).
25                                 ORDER
26      Accordingly, this action is dismissed for failure to
27 prosecute and for the reasons stated in the Magistrate Judge’s
28

                                      3
 1 February 19 and May 14, 2019 orders.
 2      LET JUDGMENT BE ENTERED ACCORDINGLY.

 3
 4
 5 DATED: July 23, 2019            ANDRÉ BIROTTE JR.
 6                                 U.S. DISTRICT JUDGE

 7
 8 Presented by:
 9 __________________________
   Jean P. Rosenbluth
10 U.S. Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                   4
